—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered September 17, 1992, convicting defendant, upon his guilty plea, of five counts of attempted murder in the second degree and one count of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to two consecutive terms of 10 to 20 years on two of the attempted murder counts, to be served concurrently with three concur*253rent terms of 10 to 20 years on the remaining attempted murder counts, and a concurrent term of 7 Vi to 15 years on the weapon count, unanimously affirmed.
Defendant’s guilty plea was properly accepted. When defendant denied the requisite intent, the court carefully elicited defendant’s admission of facts from which that intent could be readily inferred (People v Lopez, 71 NY2d 662, 667-668). Under the circumstances, it was also appropriate to accept defendant’s guilty plea with respect to a count wherein he denied his guilt (North Carolina v Alford, 400 US 25). Defendant’s guilty plea could not have been influenced by the court’s ambiguous statement, in the midst of accepting the plea, about the potential sentence defendant might have received had there been a trial.
Summary denial of defendant’s motion to suppress identification testimony was proper (see, People v Rodriguez, 79 NY2d 445, 452-454). Concur—Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.